 



Exhibit 10.21
Execution Copy
 
REGISTRATION RIGHTS AGREEMENT
CVR ENERGY, INC.
Dated as of October 16, 2007
 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
           
Section 1.
  Registrations Upon Request     1  
1.1.
  Requests by the Stockholders     1  
1.2.
  Registration Statement Form     4  
1.3.
  Expenses     4  
1.4.
  Effective Registration Statement     5  
1.5.
  Right to Withdraw     5  
1.6.
  Priority in Demand Registrations     5  
 
           
Section 2.
  Incidental Registrations     6  
 
           
Section 3.
  Registration Procedures     8  
 
           
Section 4.
  Underwritten Offerings     13  
4.1.
  Underwriting Agreement     13  
4.2.
  Selection of Underwriters     14  
 
           
Section 5.
  Holdback Agreements     14  
 
           
Section 6.
  Preparation; Reasonable Investigation     15  
 
           
Section 7.
  No Grant of Future Registration Rights     16  
 
           
Section 8.
  Indemnification     16  
8.1.
  Indemnification by the Company     16  
8.2.
  Indemnification by the Sellers     17  
8.3.
  Notices of Claims, etc.     17  
8.4.
  Other Indemnification     18  
8.5.
  Indemnification Payments     18  
8.6.
  Other Remedies     18  
 
           
Section 9.
  Representations and Warranties     19  
 
           
Section 10.
  Definitions     20  
 
           
Section 11.
  Miscellaneous     22  
11.1.
  Rule 144, etc.     22  
11.2.
  Successors, Assigns and Transferees     22  
11.3.
  Stock Splits, etc.     23  
11.4.
  Amendment and Modification     23  
11.5.
  Governing Law; Venue and Service of Process     23  
11.6.
  Invalidity of Provision     24  
11.7.
  Notices     24  

i 



--------------------------------------------------------------------------------



 



                      Page  
11.8.
  Headings: Execution in Counterparts     25  
11.9.
  Injunctive Relief     25  
11.10.
  Term     26  
11.11.
  Further Assurances     26  
11.12.
  Entire Agreement     26  
11.13.
  No Third Party Beneficiaries     26  

ii 



--------------------------------------------------------------------------------



 



REGISTRATION RIGHTS AGREEMENT
OF CVR ENERGY, INC.
          REGISTRATION RIGHTS AGREEMENT, dated as of October 16, 2007 (the
“Agreement”), by and among CVR Energy, Inc., a Delaware corporation (the
“Company”), Coffeyville Acquisition LLC, a Delaware limited liability company
(“CA”), and Coffeyville Acquisition II LLC, a Delaware limited liability company
(“CA II” and, collectively with CA, the “Stockholders”). Capitalized terms used
herein without definition are defined in Section 10.
          WHEREAS, the Company is proposing to sell shares of Common Stock to
the public in an initial public offering (“IPO”);
          WHEREAS, immediately after the completion of the Company’s IPO, it is
expected that the Stockholders will own approximately 77.0% (74.4% if the
underwriters exercise their option to purchase additional shares from the
Stockholders) of the issued and outstanding shares of Common Stock; and
          WHEREAS, the parties hereto wish to set forth certain rights and
obligations with respect to the registration of the shares of Common Stock under
the Securities Act.
          NOW, THEREFORE, in consideration of the mutual covenants and
obligations set forth in this Agreement, the parties hereto agree as follows:
     Section 1. Registrations Upon Request.
     1.1. Requests by the Stockholders.
     (a) Notice of Request. Each Stockholder shall have the right to make up to
three requests (each, a “Demand Registration”) that the Company effect the
registration under the Securities Act of all or a portion of the Registrable
Securities Beneficially Owned by such Stockholder (such Stockholder, in such
capacity, the “Initiating Stockholder”), each such request to specify the number
of Registrable Securities to be registered and the intended method or methods of
disposition thereof; provided that, with respect to any shelf registration
requested by an Initiating Stockholder pursuant to Section 1.1(b) (which initial
request shall count as a request for purposes of this Section 1.1), each
subsequent request by an Initiating Stockholder that the Company sell
Registrable Securities from such Shelf Registration Statement (as such term is
defined in part (b) of this Section 1.1) that is not made simultaneously with
such initial request shall be counted as an additional request for purposes of
this Section 1.1. Upon any such request (each, a “Demand Request Notice”), the
Company will promptly, but in any event within 5 days, give written notice of
such request to all holders of Registrable Securities and thereupon the Company
will, subject to Section 1.4:
     (i) use its best efforts to effect the prompt registration under the
Securities Act of

 



--------------------------------------------------------------------------------



 



     (A) the Registrable Securities which the Company has been so requested to
register by the Initiating Stockholder, and
     (B) all other Registrable Securities which the Company has been requested
to register by the holders thereof by written request given to the Company by
such holders within 30 days after the giving of such written notice by the
Company to such holders (or, 15 days if, at the request of the Initiating
Stockholder, the Company states in such written notice or gives telephonic
notice to each holder of Registrable Securities, with written confirmation to
follow promptly thereafter, stating that (i) such registration will be on Form
S-3 and (ii) such shorter period of time is required because of a planned filing
date),
all to the extent required to permit the disposition of the Registrable
Securities so to be registered in accordance with the intended method or methods
of disposition of the Initiating Stockholder and any “Participating
Stockholder,” which term shall refer to any Stockholder that exercises its right
to participate in the registration initiated by the Initiating Stockholder,
which intended method or methods of distribution may include, at the option of
the Initiating Stockholder or the Participating Stockholder, as applicable, a
distribution of such Registrable Securities to, and resale of such Registrable
Securities by, the partners of the members of such Stockholder or Stockholders
(a “Partner Distribution”); and
     (ii) if requested by the Initiating Stockholder or any Participating
Stockholder, as applicable, obtain acceleration of the effective date of the
registration statement relating to such registration. Notwithstanding anything
contained herein to the contrary, the Company shall, at the request of any
Initiating Stockholder or any Participating Stockholder, as applicable, seeking
to effect a Partner Distribution, file any prospectus supplement or
post-effective amendments and shall otherwise take any action necessary to
include such language, if such language was not included in the initial
registration statement, or revise such language if deemed necessary by such
Stockholder or Stockholders, to effect such Partner Distribution.
     (b) Shelf Registration. The right of each Stockholder to request a
registration of Registrable Securities pursuant to Section 1.1(a) shall include
the right from and after the first anniversary of the IPO to request that the
Company file a registration statement to permit the requesting holder to sell
Registrable Securities on a delayed or continuous basis pursuant to Rule 415
under the Securities Act (or any similar rule that may be adopted by the
Commission) in accordance with the intended method or methods of disposition by
such

2



--------------------------------------------------------------------------------



 



requesting holder (a “Shelf Registration Statement”). Notwithstanding anything
to the contrary herein,
     (i) upon any Shelf Registration Statement having been declared effective,
the Company shall use reasonable best efforts to keep such Shelf Registration
Statement continuously effective in order to permit the prospectus included
therein to be usable by the holders of Registrable Securities until the earlier
of (x) such time as all Registrable Securities that could be sold under such
Shelf Registration Statement have been sold or are no longer outstanding;
(y) two years from the date of effectiveness; and (z) the date that each
Stockholder can sell all Registrable Securities Beneficially Owned by it in
accordance with Rule 144(k) under the Securities Act;
     (ii) if, at any time following the effectiveness of any Shelf Registration
Statement, either Stockholder desires to sell Registrable Securities pursuant
thereto, such Stockholder shall notify the Company of such intent at least ten
Business Days prior to any such sale (any such proposed transaction, a
“Take-down Transaction”), and the Company thereupon shall prepare and file
within ten Business Days after receipt of such notice a prospectus supplement or
post-effective amendment to the Shelf Registration Statement, as necessary, to
permit the consummation of such Take-down Transaction;
     (iii) upon receipt of notice from a Stockholder regarding a Take-down
Transaction as provided in clause (ii) of this Section 1.1(b), the Company shall
immediately deliver notice to any other holders of Registrable Securities whose
Registrable Securities have been included in such Shelf Registration Statement
and shall permit such holders to participate in such Take-down Transaction
(subject to Section 1.4), it being understood, for the avoidance of doubt, that
no holder other the Stockholders shall have the right to initiate a Take-down
Transaction;
     (iv) each holder who participates in a Take-down Transaction shall be
deemed through such participation to have represented to the Company that any
information previously supplied by such holder to the Company in writing for
inclusion in the Shelf Registration Statement, unless modified by such holder by
written notice to the Company, remains accurate as of the date of the prospectus
supplement or amendment to the Shelf Registration Statement, as applicable; and
     (v) if the continued use of such Shelf Registration Statement at any time
would require the Company to make any public disclosure of material, non-public
information, disclosure of which, in the Board’s good faith judgment, after
consultation with independent outside counsel to the Company, (i) would be
required to be made in any registration statement

3



--------------------------------------------------------------------------------



 



filed with the Commission by the Company so that such registration statement
would not be materially misleading and (ii) would not be required to be made at
such time but for the filing of such registration statement; and the Company has
a bona fide business purpose for not disclosing such information publicly, the
Company may, upon giving prompt written notice of such action to the holders of
Registrable Securities, suspend use of the Shelf Registration Statement (a
“Shelf Suspension”); provided, however, that the Company shall not be permitted
to exercise a Shelf Suspension (x) more than once during any 12 month period or
(y) for a period exceeding 45 days on any one occasion. In the case of a Shelf
Suspension, the holders of Registrable Securities agree to suspend use of the
applicable prospectus in connection with any sale or purchase of, or offer to
sell or purchase, Registrable Securities, upon receipt of the notice referred to
above. Upon the written request of either the Initiating Stockholder or any
Participating Stockholder, the Company shall provide such holder of Registrable
Securities in writing with a general statement of the reasons for such
postponement and an approximation of the anticipated delay. The Company shall
immediately notify the holders of Registrable Securities upon the termination of
any Shelf Suspension, amend or supplement the prospectus, if necessary, so it
does not contain any untrue statement of a material fact or omission and furnish
to the holders of Registrable Securities such numbers of copies of the
prospectus as so amended or supplemented as such holders may reasonably request.
The Company agrees, if necessary, to supplement or make amendments to the Shelf
Registration Statement, if required by the registration form used by the Company
for the shelf registration or by the instructions applicable to such
registration form or by the Securities Act or as may reasonably be requested by
the Majority Holders.
     1.2. Registration Statement Form. A registration requested pursuant to
Section 1.1 shall be effected by the filing of a registration statement on a
form of the Commission (i) selected by the Majority Holders, which form shall be
reasonably acceptable to the Company; provided that the Company agrees that, at
the request of the Initiating Stockholder, at such time as the Company becomes a
“well-known seasoned issuer,” as such term is defined in Rule 405 under the
Securities Act, the Company will register an offering pursuant to Section 1.1 on
an “automatic shelf registration statement,” as such term is defined in Rule 405
under the Securities Act and (ii) which shall permit the disposition of
Registrable Securities in accordance with the intended method or methods of
disposition specified in such request for registration, including, without
limitation, a Partner Distribution or, as provided above, a continuous or
delayed basis offering pursuant to Rule 415 under the Securities Act. The
Company agrees to include in any such registration statement all information
which, in the opinion of counsel to the Initiating Stockholder, counsel to any
Participating Stockholder and counsel to the Company, is necessary or desirable
to be included therein.
     1.3. Expenses. The Company shall pay, and shall be responsible for, all
Registration Expenses in connection with any registration requested under
Section 1.1; provided that each

4



--------------------------------------------------------------------------------



 



seller of Registrable Securities shall pay all Registration Expenses to the
extent required to be paid by such seller under applicable law and all
underwriting discounts and commissions and transfer taxes, if any, in respect of
the Registrable Securities being registered for such seller.
     1.4. Effective Registration Statement. A registration requested pursuant to
this Section 1.1 shall not be deemed a Demand Registration (including for
purposes of Section 1.1(a)) unless a registration statement with respect thereto
has become effective and has been kept continuously effective for a period of at
least 180 days (or such shorter period which shall terminate when all the
Registrable Securities covered by such registration statement have been sold
pursuant thereto) or, if such registration statement relates to an underwritten
offering, such longer period as in the opinion of counsel for the underwriter or
underwriters a prospectus is required by law to be delivered in connection with
sales of Registrable Securities by an underwriter or dealer. Should a Demand
Registration not become effective due to the failure of a holder of Registrable
Securities participating in such offering of Registrable Securities (a
“Participating Holder”) to perform its obligations under this Agreement, or in
the event the Initiating Stockholder withdraws or does not pursue its request
for the Demand Registration as provided for in Section 1.6 below (in each of the
foregoing cases, provided that at such time the Company is in compliance in all
material respects with its obligations under this Agreement), then, such Demand
Registration shall be deemed to have been effected (including for purposes of
Section 1.1(a)); provided, that, if (i) the Demand Registration does not become
effective because a material adverse change has occurred, or is reasonably
likely to occur, in the condition (financial or otherwise), prospects, business,
assets or results of operations of the Company and its subsidiaries taken as a
whole subsequent to the date of the delivery of the Demand Request Notice,
(ii) after the Demand Registration has become effective, such registration is
interfered with by any stop order, injunction, or other order or requirement of
the Commission or other governmental agency or court, (iii) the Demand
Registration is withdrawn at the request of the Initiating Stockholder due to
the advice of the managing underwriter(s) that the Registrable Securities
covered by the registration statement could not be sold in such offering within
a price range acceptable to the Initiating Stockholder, or (iv) the Initiating
Stockholder reimburses the Company for any and all Registration Expenses
incurred by the Company in connection with such request for a Demand
Registration that was withdrawn or not pursued, then the Demand Registration
shall not be deemed to have been effected and will not count as a Demand
Registration.
     1.5. Right to Withdraw. Any Participating Holder shall have the right to
withdraw its request for inclusion of Registrable Securities in any registration
statement pursuant to Section 1.1 at any time prior to the effective date of
such registration statement by giving written notice to the Company of its
request to withdraw. Upon receipt of notices from all Participating Holders to
such effect, the Company shall cease all efforts to obtain effectiveness of the
applicable registration statement, and whether the Initiating Stockholder’s
request for registration pursuant to Section 1.1 shall be counted as a Demand
Registration for purposes of Section 1.6 shall be determined in accordance with
Section 1.4 above.
     1.6. Priority in Demand Registrations. Whenever the Company effects a
registration pursuant to Section 1.1 in connection with an underwritten
offering, no securities other than Registrable Securities shall be included
among the securities covered by such registration unless

5



--------------------------------------------------------------------------------



 



the Majority Holders consent in writing to the inclusion therein of such other
securities, which consent may be subject to terms and conditions determined by
the Majority Holders in their sole discretion. If a registration pursuant to
Section 1.1 involves an underwritten offering, and the managing underwriter (or,
in the case of an offering which is not underwritten, a nationally recognized
investment banking firm) shall advise the Company in writing (with a copy to
each Person requesting registration of Registrable Securities) that, in its
opinion, the number of securities requested, and otherwise proposed to be
included in such registration, exceeds the number which can be sold in such
offering without materially and adversely affecting the offering price, the
Company shall include in such registration, to the extent of the number which
the Company is so advised can be sold in such offering without such material
adverse effect, first, the Registrable Securities of the Initiating Stockholder
and the Participating Stockholders and the Management Stockholders requesting
inclusion in such registration, on a pro rata basis (based on the number of
shares of Registrable Securities owned by each such holder), and second, the
securities, if any, being sold by the Company. Notwithstanding the foregoing,
the Management Stockholders shall not be entitled to participate in any such
registration requested by an Initiating Stockholder to the extent that the
managing underwriter (or, in the case of an offering that is not underwritten, a
nationally recognized investment banking firm) shall determine in good faith and
in writing (with a copy to each affected Person requesting registration of
Registrable Securities), that the participation of the Management Stockholders
would materially and adversely affect the marketability or offering price of the
securities being sold in such registration, it being understood that the Company
shall include in such registration that number of shares of the Management
Stockholders which can be sold in such offering without materially and adversely
affecting the marketability or offering price of the other securities to be sold
in such registration. In the event of any such determination under this
Section 1.6, the Company shall give the affected holders of Registrable
Securities notice of such determination and in lieu of the notice otherwise
required under Section 1.1.
     Section 2. Incidental Registrations. If the Company at any time proposes to
register any of its equity securities under the Securities Act (including, but
not limited to, a shelf registration statement on Form S-3, but other than
pursuant to a registration on Form S-4 or S-8 or any successor form) whether or
not for sale for its own account, then the Company shall give prompt written
notice (but in no event less than 30 days prior to the initial filing with
respect thereto) to all holders of Registrable Securities regarding such
proposed registration. Upon the written request of any such holder made within
15 days after the receipt of any such notice (which request shall specify the
number of Registrable Securities intended to be disposed of by such holder and
the intended method or methods of disposition thereof), the Company shall use
its best efforts to effect the registration under the Securities Act of such
Registrable Securities on a pro rata basis in accordance with such intended
method or methods of disposition; provided that:
     (a) (i) the Company shall not include Registrable Securities in such
proposed registration to the extent that the Board shall have determined, after
consultation with the managing underwriter for such offering, that it would
materially and adversely affect the offering price to include any Registrable
Securities in such registration and (ii) the Company shall not include
Registrable Securities of any Management Stockholder in any proposed
registration to the

6



--------------------------------------------------------------------------------



 



extent that the managing underwriter (or, in the case of an offering that is not
underwritten, a nationally recognized investment banker) shall determine in good
faith that the participation of such Management Stockholder would materially and
adversely affect the marketability or the offering price of the securities being
sold in such registration and provided, further, that in the event of any such
determination under clause (i) or (ii), the Company shall give the affected
holders of Registrable Securities notice of such determination and in lieu of
the notice otherwise required by the first sentence of this Section 2;
     (b) if, at any time after giving written notice (pursuant to this Section
2) of its intention to register equity securities and prior to the effective
date of the registration statement filed in connection with such registration,
the Company shall determine for any reason not to register such equity
securities, the Company may, at its election, give written notice of such
determination to each holder of Registrable Securities and, thereupon, shall not
be obligated to register any Registrable Securities in connection with such
registration (but shall nevertheless pay the Registration Expenses in connection
therewith), without prejudice, however, to the rights of the Stockholders that a
registration be effected under Section 1.1; and
     (c) if in connection with a registration pursuant to this Section 2, the
managing underwriter of such registration (or, in the case of an offering that
is not underwritten, a nationally recognized investment banking firm) shall
advise the Company in writing (with a copy to each holder of Registrable
Securities requesting. registration thereof) that the number of securities
requested and otherwise proposed to be included in such registration exceeds the
number which can be sold in such offering without materially and adversely
affecting the offering price of the securities being sold in such registration,
then in the case of any registration pursuant to this Section 2, the Company
shall include in such registration to the extent of the number which the Company
is so advised can be sold in such offering without such material adverse effect,
first, the securities, if any, being sold by the Company, and second, the
Registrable Securities of the Stockholders and the Management Stockholders
requesting inclusion in such registration, on a pro rata basis (based on the
number of shares of Registrable Securities owned by each such Stockholder).
          The Company shall pay all Registration Expenses in connection with
each registration of Registrable Securities requested pursuant to this
Section 2; provided that each seller of Registrable Securities shall pay all
Registration Expenses to the extent required to be paid by such seller under
applicable law and all underwriting discounts and commissions and transfer
taxes, if any, in respect of the Registrable Securities being registered for
such seller. No registration effected under this Section 2 shall relieve the
Company from its obligation to effect registrations under Section 1.1.

7



--------------------------------------------------------------------------------



 



     Section 3. Registration Procedures. If and whenever the Company is required
to use its best efforts to effect the registration of any Registrable Securities
under the Securities Act pursuant to Sections 1.1 or 2, the Company shall
promptly:
     (a) prepare, and as soon as practicable, but in any event within 30 days
thereafter, file with the Commission, a registration statement with respect to
such Registrable Securities, make all required filings with the NASD and use its
best efforts to cause such registration statement to become and remain effective
as soon as practicable;
     (b) prepare and promptly file with the Commission such amendments and
post-effective amendments and supplements to such registration statement and the
prospectus used in connection therewith as may be necessary to keep such
registration statement effective for so long as is required to comply with the
provisions of the Securities Act and to complete the disposition of all
securities covered by such registration statement in accordance with the
intended method or methods of disposition thereof, but in no event for a period
of more than six months after such registration statement becomes effective
(except as provided in Section 1.1(b)(i));
     (c) furnish copies of all documents proposed to be filed with the
Commission in connection with such registration to (i) counsel selected by the
Initiating Stockholder and counsel selected by any Participating Stockholder
either of which counsel may also be counsel to the Company, and (ii) each seller
of Registrable Securities (or in the case of the initial filing of a
registration statement, within five business days of such initial filing) and
such documents shall be subject to the review of such counsel; provided that the
Company shall not file any registration statement or any amendment or
post-effective amendment or supplement to such registration statement or the
prospectus used in connection therewith or any free writing prospectus related
thereto to which such counsel shall have reasonably objected on the grounds that
such registration statement amendment, supplement or prospectus or free writing
prospectus does not comply (explaining why) in all material respects with the
requirements of the Securities Act or of the rules or regulations thereunder;
     (d) furnish to each seller of Registrable Securities, without charge, such
number of conformed copies of such registration statement and of each such
amendment and supplement thereto (in each case including all exhibits and
documents filed therewith) and such number of copies of the prospectus included
in such registration statement (including each preliminary prospectus and any
summary prospectus) and any other prospectus filed under Rule 424 under the
Securities Act, in conformity with the requirements of the Securities Act, each
free writing prospectus utilized in connection therewith, and such other
documents, as such seller may reasonably request in order to facilitate the
disposition of the Registrable Securities owned by such seller in accordance
with the intended method or methods of disposition thereof;

8



--------------------------------------------------------------------------------



 



     (e) use its best efforts to register or qualify such Registrable Securities
and other securities covered by such registration statement under the securities
or blue sky laws of such jurisdictions as each seller shall reasonably request,
and do any and all other acts and things which may be necessary or advisable to
enable such seller to consummate the disposition of such Registrable Securities
in such jurisdictions in accordance with the intended method or methods of
disposition thereof; provided that the Company shall not for any such purpose be
required to qualify generally to do business as a foreign corporation in any
jurisdiction wherein it is not so qualified, subject itself to taxation in any
jurisdiction wherein it is not so subject, or take any action which would
subject it to general service of process in any jurisdiction wherein it is not
so subject;
     (f) use its best efforts to cause all Registrable Securities covered by
such registration statement to be registered with or approved by such other
governmental agencies, authorities or self-regulatory bodies as may be necessary
by virtue of the business and operations of the Company to enable the seller or
sellers thereof to consummate the disposition of such Registrable Securities in
accordance with the intended method or methods of disposition thereof;
     (g) furnish to the Initiating Stockholder and any Participating
Stockholder:
     (i) an opinion of counsel for the Company experienced in securities law
matters, dated the effective date of the registration statement (and, if such
registration includes an underwritten public offering, the date of the closing
under the underwriting agreement); and
     (ii) a “comfort” letter (unless the registration is pursuant to Section 2
and such a letter is not otherwise being furnished to the Company), dated the
effective date of such registration statement (and if such registration includes
an underwritten public offering, dated the date of the closing under the
underwriting agreement), signed by the independent public accountants who have
issued an audit report on the Company’s financial statements included in the
registration statement,
covering such matters as are customarily covered in opinions of issuer’s counsel
and in accountants’ letters delivered to the underwriters in underwritten public
offerings of securities and such other matters as the Initiating Stockholder and
any Participating Stockholder may reasonably request;
     (h) promptly notify each seller of any Registrable Securities covered by
such registration statement at any time when a prospectus relating thereto is
required to be delivered under the Securities Act of the happening of any event
or existence of any fact as a result of which the prospectus included in such
registration statement, as then in effect, includes an untrue statement of a
material fact or omits to state any material fact required to be stated therein
or necessary to

9



--------------------------------------------------------------------------------



 



make the statements therein not misleading in light of the circumstances then
existing, and, as promptly as is practicable, prepare and furnish to such seller
a reasonable number of copies of a supplement to or an amendment of such
prospectus as may be necessary so that, as thereafter delivered to the
purchasers of such securities, such prospectus shall not include an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing;
     (i) otherwise comply with all applicable rules and regulations of the
Commission, and make available to its security holders, as soon as reasonably
practicable and in any event within 16 months after the effective date of the
registration statement, an earnings statement of the Company (in form complying
with the provisions of Rule 158 under the Securities Act) covering the period of
at least 12 months, but not more than 18 consecutive months, beginning with the
first full calendar month after the effective date of such registration
statement;
     (j) notify each seller of any Registrable Securities covered by such
registration statement (i) when the prospectus or any prospectus supplement or
post-effective amendment or any “free writing prospectus” has been filed and/or
used, and, with respect to such registration statement or any post-effective
amendment, when the same has become effective, (ii) of the receipt by the
Company of any comments from the Commission or of any request by the Commission
for amendments or supplements to such registration statement or to amend or to
supplement such prospectus or for additional information, (iii) of the issuance
by the Commission of any stop order suspending the effectiveness of such
registration statement or the initiation of any proceedings for that purpose and
(iv) of the suspension of the qualification of such securities for offering or
sale in any jurisdiction, or of the institution of any proceedings for any of
such purposes;
     (k) use every reasonable effort to obtain the lifting of any stop order
that might be issued suspending the effectiveness of such registration statement
at the earliest possible moment;
     (l) use its best efforts (i) (A) to list such Registrable Securities on any
securities exchange on which the equity securities of the Company are then
listed or, if no such equity securities are then listed, on an exchange selected
by the Company, if such listing is then permitted under the rules of such
exchange, or (B) if such listing is not practicable, to secure designation of
such securities as a NASDAQ “national market system security” within the meaning
of Rule 11Aa2-1 under the Exchange Act or, failing that, to secure NASDAQ
authorization for such Registrable Securities, and, without limiting the
foregoing, to arrange for at least two market makers to register as such with
respect to such Registrable Securities with the NASD, and (ii) to provide a
transfer agent and registrar for such Registrable Securities not later than the
effective date of such registration

10



--------------------------------------------------------------------------------



 



statement and to instruct such transfer agent (A) to release any stop transfer
order with respect to the certificates with respect to the Registrable
Securities being sold and (B) to furnish certificates without restrictive
legends representing ownership of the shares being sold, in such denominations
requested by the sellers of the Registrable Securities or the lead underwriter;
     (m) enter into such agreements and take such other actions as the sellers
of Registrable Securities or the underwriters reasonably request in order to
expedite or facilitate the disposition of such Registrable Securities,
including, without limitation, preparing for, and participating in, such number
of “road shows” and all such other customary selling efforts as the underwriters
reasonably request in order to expedite or facilitate such disposition;
     (n) furnish to any holder of such Registrable Securities such information
and assistance as such holder may reasonably request in connection with any “due
diligence” effort which such seller deems appropriate;
     (o) cooperate with each seller of Registrable Securities and each
underwriter and their respective counsel in connection with any filings required
to be made with the NASD, New York Stock Exchange, or any other securities
exchange on which such Registrable Securities are traded or will be traded;
     (p) cooperate with the sellers of the Registrable Securities and the
managing underwriter to facilitate the timely preparation and delivery of
certificates not bearing any restrictive legends representing the Registrable
Securities to be sold, and cause such Registrable Securities to be issued in
such denominations and registered in such names in accordance with the
underwriting agreement prior to any sale of Registrable Securities to the
underwriters or, if not an underwritten offering, in accordance with the
instructions of the Majority Holders at least five business days prior to any
sale of Registrable Securities and instruct any transfer agent and registrar of
Registrable Securities to release any stop transfer orders in respect thereof;
     (q) cause its officers and employees to participate in, and to otherwise
facilitate and cooperate with the preparation of the registration statement and
prospectus and any amendments or supplements thereto (including participating in
meetings, drafting sessions and due diligence sessions) taking into account the
Company’s business needs;
     (r) use its best efforts to take all other steps necessary to effect the
registration of such Registrable Securities contemplated hereby;
     (s) take all reasonable action to ensure that any “free writing prospectus”
utilized in connection with any registration covered by this agreement complies
in all material respects with the Securities Act, is filed in accordance with
the Securities Act to the extent required thereby, is retained in accordance
with the Securities Act to the extent required thereby and, when taken together

11



--------------------------------------------------------------------------------



 



with the related prospectus, prospectus supplement and related documents, will
not contain any untrue statement of a material fact or omit to state a material
fact necessary to make the statements therein, in light of the circumstances
under which they were made, not misleading; and
     (t) in connection with any underwritten offering, if at any time the
information conveyed to a purchaser at the time of sale includes any untrue
statement of a material fact or omits to state any material fact necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading, promptly file with the Commission such
amendments or supplements to such information as may be necessary so that the
statements as so amended or supplemented will not, in light of the
circumstances, be misleading.
          To the extent the Company is a well-known seasoned issuer (as defined
in Rule 405 under the Securities Act) (a “WKSI”) at the time any Demand Request
Notice is submitted to the Company, and such Demand Request Notice requests that
the Company file an automatic shelf registration statement (as defined in
Rule 405 under the Securities Act) (an “automatic shelf registration statement”)
on Form S-3, the Company shall file an automatic shelf registration statement
which covers those Registrable Securities which are requested to be registered.
The Company shall use its commercially reasonable best efforts to remain a WKSI
(and not become an ineligible issuer (as defined in Rule 405 under the
Securities Act)) during the period during which such automatic shelf
registration statement is required to remain effective. If the Company does not
pay the filing fee covering the Registrable Securities at the time the automatic
shelf registration statement is filed, the Company agrees to pay such fee at
such time or times as the Registrable Securities are to be sold. If the
automatic shelf registration statement has been outstanding for at least three
years, at the end of the third year the Company shall refile a new automatic
shelf registration statement covering the Registrable Securities. If at any time
when the Company is required to re-evaluate its WKSI status the Company
determines that it is not a WKSI, the Company shall use its commercially
reasonable best efforts to refile the shelf registration statement on Form S-3
and, if such form is not available, Form S-1 and keep such registration
statement effective during the period during which such registration statement
is required to be kept effective.
          If the Company files any shelf registration statement for the benefit
of the holders of any of its securities other than the Stockholders, the Company
agrees that it shall include in such registration statement such disclosures as
may be required by Rule 430B (referring to the unnamed selling security holders
in a generic manner by identifying the initial issuance and sale of the
securities to the Stockholders) in order to ensure that the Stockholders may be
added to such shelf registration statement at a later time through the filing of
a prospectus supplement rather than a post-effective amendment.
          As a condition to its registration of Registrable Securities of any
prospective seller, the Company may require such seller of any Registrable
Securities as to which any registration is being effected to execute
powers-of-attorney, custody arrangements and other customary agreements
appropriate to facilitate the offering and to furnish to the Company such

12



--------------------------------------------------------------------------------



 



information regarding such seller, its ownership of Registrable Securities and
the disposition of such Registrable Securities as the Company may from time to
time reasonably request in writing and as shall be required by law in connection
therewith. Each such holder agrees to furnish promptly to the Company all
information required to be disclosed in such registration statement in order to
make the information previously furnished to the Company by such holder and
disclosed in such registration statement not materially misleading.
          The Company agrees not to file or make any amendment to any
registration statement with respect to any Registrable Securities, or any
amendment of or supplement to the prospectus used in connection therewith, which
refers to any holder of Registrable Securities, or otherwise identifies any
holder of Registrable Securities as the holder of any Registrable Securities,
without the prior consent of such holder, such consent not to be unreasonably
withheld or delayed, unless such disclosure is required by law. Notwithstanding
the foregoing, if any such registration statement or comparable statement under
“blue sky” laws refers to any holder of Registrable Securities by name or
otherwise as the holder of any securities of the Company, then such holder shall
have the right to require (i) the insertion therein of language, in form and
substance satisfactory to such holder and the Company, to the effect that the
holding by such holder of such Registrable Securities is not to be construed as
a recommendation by such holder of the investment quality of the Company’s
securities covered thereby and that such holding does not imply that such holder
will assist in meeting any future financial requirements of the Company, or
(ii) in the event that such reference to such holder by name or otherwise is not
in the judgment of the Company, as advised by counsel, required by the
Securities Act or any similar federal statute or any state “blue sky” or
securities law then in force, the deletion of the reference to such holder.
          By acquisition of Registrable Securities, each holder of such
Registrable Securities shall be deemed to have agreed that upon receipt of any
notice from the Company of the happening of any event of the kind described in
Section 3(h), such holder will promptly discontinue such holder’s disposition of
Registrable Securities pursuant to the registration statement covering such
Registrable Securities until such holder’s receipt of the copies of the
supplemented or amended prospectus contemplated by Section 3(h). If so directed
by the Company, each holder of Registrable Securities will deliver to the
Company (at the Company’s expense) all copies, other than permanent file copies,
in such holder’s possession of the prospectus covering such Registrable
Securities at the time of receipt of such notice. In the event that the Company
shall give any such notice, the period mentioned in Section 3(a) shall be
extended by the number of days during the period from and including the date of
the giving of such notice to and including the date when each seller of any
Registrable Securities covered by such registration statement shall have
received the copies of the supplemented or amended prospectus contemplated by
Section 3(h).
     Section 4. Underwritten Offerings.
     4.1. Underwriting Agreement. If requested by the underwriters for any
underwritten offering pursuant to a registration requested under Section 1.1 or
2, the Company shall enter into an underwriting agreement with the underwriters
for such offering, such agreement to be reasonably satisfactory in substance and
form to the underwriters and to any Stockholder

13



--------------------------------------------------------------------------------



 



participating in such registration (unless none of the Stockholders is
participating in such registration, in which case, counsel to the Majority
Holders). Any such underwriting agreement shall contain such representations and
warranties by, and such other agreements on the part of, the Company and such
other terms and provisions as are customarily contained in agreements of this
type, including, without limitation, indemnities to the effect and to the extent
provided in Section 8. Each Stockholder and each other holder of Registrable
Securities to be distributed by such underwriter who owns 10% or more of the
Common Stock of the Company (computed on a fully-diluted basis) at the time of
such offering shall be a party to such underwriting agreement and may, at such
holder’s option, require that any or all of the representations and warranties
by, and the agreements on the part of, the Company to and for the benefit of
such underwriters be made to and for the benefit of such holder of Registrable
Securities and that any or all of the conditions precedent to the obligations of
such underwriters under such underwriting agreement shall also be conditions
precedent to the obligations of such holder of Registrable Securities. The
Stockholders in their capacities as stockholders and/or controlling persons
shall not be required by any underwriting agreement to make any representations
or warranties to or agreements with the Company or the underwriters other than
representations, warranties or agreements regarding such holder, the ownership
of such holder’s Registrable Securities and such holder’s intended method or
methods of disposition and any other representation required by law or to
furnish any indemnity to any Person which is broader than the indemnity
furnished by such holder pursuant to Section 8.2.
     4.2. Selection of Underwriters. If the Company at any time proposes to
register any of its securities under the Securities Act for sale for its own
account pursuant to an underwritten offering, the Company will have the right to
select the managing underwriter (which shall be of nationally recognized
standing) to administer the offering, but if a Stockholder at such time owns at
least 51% of the number of shares of Common Stock it owns on the date hereof,
only with the approval of such Stockholder(s), such approval not to be
unreasonably withheld. Notwithstanding the foregoing sentence, whenever a
registration requested pursuant to Section 1.1 is for an underwritten offering,
the Initiating Stockholder will have the right to select the managing
underwriter (which shall be of nationally recognized standing and reasonably
acceptable to any Participating Stockholder) to administer the offering, but
only with the approval of the Company, such approval not to be unreasonably
withheld. In connection with an underwritten registered offering pursuant to
Section 1.1, if Goldman, Sachs & Co. acts as a managing underwriter in any such
registered offering, to the extent required by applicable law, the Company shall
retain a Qualified Independent Underwriter reasonably acceptable to Goldman,
Sachs & Co., and the Company shall pay all fees and expenses (other than
underwriting discounts and commissions) of such Qualified Independent
Underwriter.
     Section 5. Holdback Agreements.
     (a) If and whenever the Company proposes to register any of its equity
securities under the Securities Act for its own account (other than on Form S-4
or S-8 or any successor form) or is required to use its best efforts to effect
the registration of any Registrable Securities under the Securities Act pursuant
to Section 1.1 or 2, each holder of Registrable Securities agrees by acquisition
of such Registrable Securities not to effect any offer, sale or distribution,
including

14



--------------------------------------------------------------------------------



 



any sale pursuant to Rule 144 under the Securities Act, or to request
registration under Section 1.1 of any Registrable Securities within seven days
prior to the reasonably expected effective date of the contemplated registration
statement and during the period beginning on the effective date of the
registration statement relating to such registration (the “Trigger Date”) and
until 90 days (unless advised by the managing underwriter that a longer period,
not to exceed 180 days, is required, or such shorter period as the managing
underwriter for any underwritten offering may agree) after the Trigger Date,
except as part of such registration or unless, in the case of a sale or
distribution not involving a public offering, the transferee agrees in writing
to be subject to this Section 5, even if such Registrable Securities cease to be
Registrable Securities upon such transfer. If requested by such managing
underwriter, each holder of Registrable Securities agrees to execute an
agreement to such effect with the Company and consistent with such managing
underwriter’s customary form of holdback agreement.
     (b) The Company agrees not to effect any public offer, sale or distribution
of its equity securities or securities convertible into or exchangeable or
exercisable for any of such securities within seven days prior to the reasonably
expected effective date of the contemplated registration statement and during
the period beginning on the Trigger Date and until 90 days (or such longer
period, not to exceed 180 days, which may be required by the managing
underwriter, or such shorter period as the managing underwriter may agree) after
the Trigger Date with respect to any registration statement filed pursuant to
Section 1.1 (except (i) as part of such registration, (ii) as permitted by any
related underwriting agreement, (iii) pursuant to an employee equity
compensation plan, or (iv) pursuant to an acquisition or strategic relationship
or similar transaction or (v) pursuant to a registration on Form S-4 or S-8 or
any successor form). In addition, if, and to the extent requested by the
managing underwriter, the Company shall use its best efforts to cause each
holder (other than any holder already subject to Section 5(a)) of its equity
securities or any securities convertible into or exchangeable or exercisable for
any of such securities, whether outstanding on the date of this Agreement or
issued at any time after the date of this Agreement (other than any such
securities acquired in a public offering), to agree not to effect any such
public offer, sale or distribution of such securities during such period, except
as part of any such registration if permitted, and to cause each such holder to
enter into an agreement to such effect with the Company and consistent with such
managing underwriter’s customary form of holdback agreement.
     Section 6. Preparation; Reasonable Investigation. In connection with the
preparation and filing of each registration statement registering Registrable
Securities under the Securities Act, the Company shall give counsel to the
holders of such Registrable Securities so to be registered, the managing
underwriter(s), and their respective counsel, accountants and other
representatives and agents the opportunity to participate in the preparation of
such registration statement, each prospectus included therein or filed with the
Commission, and each amendment thereof or supplement thereto, and shall give
each of the foregoing parties access to the financial and other records,
pertinent corporate documents and properties of the Company and its

15



--------------------------------------------------------------------------------



 



subsidiaries and opportunities to discuss the business of the Company with its
officers and the independent public accountants who have issued audit reports on
its financial statements in each case as shall be reasonably requested by each
of the foregoing parties in connection with such registration statement.
     Section 7. No Grant of Future Registration Rights. The Company shall not
grant any other demand or incidental registration rights to any other Person
without the prior written consent of each Stockholder who, together with its
Affiliates, continues to own at least 20% of the number of shares of Common
Stock that such Stockholder owns on the date hereof. Notwithstanding the
foregoing, the Company may grant incidental registration rights to John J.
Lipinksi pursuant to the Management Registration Rights Agreement.
     Section 8. Indemnification.
     8.1. Indemnification by the Company. The Company agrees that in the event
of any registration of any Registrable Securities pursuant to this Agreement,
the Company shall indemnify, defend and hold harmless (a) each holder of
Registrable Securities, (b) the Affiliates of such holder and the respective
directors, members, stockholders, officers, partners, employees, advisors,
representatives, agents of such holder and its Affiliates, (c) each Person who
participates as an underwriter or Qualified Independent Underwriter in the
offering or sale of such securities and (d) each person, if any, who controls
(within the meaning of Section 15 of the Securities Act or Section 20 of the
Exchange Act) any of the foregoing against any and all losses, penalties, fines,
liens, judgments, claims, damages or liabilities (or actions or proceedings in
respect thereof) and expenses (including reasonable fees of counsel and any
amounts paid in settlement effected with the Company’s consent, which consent
shall not be unreasonably withheld or delayed if such settlement is solely with
respect to monetary damages), jointly or severally, directly or indirectly,
based upon or arising out of (i) any untrue statement or alleged untrue
statement of a material fact contained in any registration statement under which
such Registrable Securities were registered under the Securities Act, any
preliminary prospectus, final prospectus or summary prospectus contained therein
or used in connection with the offering of securities covered thereby, or any
amendment or supplement thereto, or any documents incorporated by reference
therein, or any “free writing prospectus,” as such term is defined in Rule 405
under the Securities Act, utilized in connection with any related offering,
(ii) any omission or alleged omission to state a material fact required to be
stated therein or necessary to make the statements therein not misleading or
(iii) any untrue statement or alleged untrue statement of a material fact in the
information conveyed to any purchaser at the time of the sale to such purchaser,
or the omission or alleged omission to state therein a material fact required to
be stated therein; and the Company will reimburse each such indemnified party
for any legal or any other expenses reasonably incurred by them in connection
with enforcing its rights hereunder or under the underwriting agreement entered
into in connection with such offering or investigating, preparing, pursuing or
defending any such loss, claim, damage, liability, action or proceeding as such
expenses are incurred, except insofar as any such loss, penalty, fine, lien,
judgment, claim, damage, liability, action, proceeding or expense arises out of
or is based upon an untrue statement of a material fact or omission of a
material fact made in such registration statement, any such preliminary
prospectus, final prospectus, summary prospectus, amendment or supplement,
document incorporated by reference therein or “free writing prospectus” utilized

16



--------------------------------------------------------------------------------



 



in connection with any related offering in reliance upon and in conformity with
written information furnished to the Company by such holder expressly for use in
the preparation thereof in accordance with the second sentence of Section 8.2.
Such indemnity shall remain in full force and effect, regardless of any
investigation made by such indemnified party and shall survive the transfer of
such Registrable Securities by such seller.
     8.2. Indemnification by the Sellers. The Company may require, as a
condition to including any Registrable Securities in any registration statement
filed pursuant to Section 1.1 or 2, that the Company shall have received an
undertaking satisfactory to it from each of the prospective sellers of such
Registrable Securities to indemnify and hold harmless, severally, not jointly,
in the same manner and to the same extent as set forth in Section 8.1, the
Company, its directors, officers, employees, agents and each person, if any, who
controls (within the meaning of Section 15 of the Securities Act or Section 20
of the Exchange Act) the Company, with respect to any statement of a material
fact or alleged statement of a material fact in or omission of a material fact
or alleged omission of a material fact from such registration statement, any
preliminary prospectus, final prospectus or summary prospectus contained
therein, or any amendment or supplement thereto, or any “free writing
prospectus” utilized in connection with any related offering, but only to the
extent such statement or alleged statement or such omission or alleged omission
was made in reliance upon and in conformity with written information furnished
to the Company by such seller expressly for use in the preparation of such
registration statement, preliminary prospectus, final prospectus, summary
prospectus, amendment or supplement or “free writing prospectus”. The Company
and the holders of the Registrable Securities in their capacities as
stockholders and/or controlling persons hereby acknowledge and agree that,
unless otherwise expressly agreed to in writing by such holders, the only
information furnished or to be furnished to the Company for use in any
registration statement or prospectus relating to the Registrable Securities or
in any amendment, supplement or preliminary materials associated therewith or
any “free writing prospectus” related thereto are statements specifically
relating to (a) transactions between such holder and its Affiliates, on the one
hand, and the Company, on the other hand, (b) the beneficial ownership of shares
of Common Stock by such holder and its Affiliates and (c) the name and address
of such holder. If any additional information about such holder or the plan of
distribution (other than for an underwritten offering) is required by law to be
disclosed in any such document, then such holder shall not unreasonably withhold
its agreement referred to in the immediately preceding sentence of this Section
8.2. Such indemnity shall remain in full force and effect, regardless of any
investigation made by or on behalf of the Company or any such director, officer
or controlling person and shall survive the transfer of such Registrable
Securities by such seller. The indemnity agreement contained in this Section 8.2
shall not apply to amounts paid in settlement of any such loss, claim, damage,
liability, action or proceeding if such settlement is effected without the
consent of such seller (which consent shall not be unreasonably withheld or
delayed if such settlement is solely with respect to monetary damages). The
indemnity provided by each seller of Registrable Securities under this
Section 8.2 shall be limited in amount to the net amount of proceeds (i.e., net
of expenses, underwriting discounts and commissions) actually received by such
seller from the sale of Registrable Securities pursuant to such registration
statement.
     8.3. Notices of Claims, etc. Promptly after receipt by an indemnified party
of notice of the commencement of any action or proceeding involving a claim
referred to in the preceding

17



--------------------------------------------------------------------------------



 



paragraphs of this Section 8, such indemnified party shall, if a claim in
respect thereof is to be made against an indemnifying party, give written notice
to the indemnifying party of the commencement of such action or proceeding;
provided that the failure of any indemnified party to give notice as provided
herein shall not relieve the indemnifying party of its obligations under the
preceding paragraphs of this Section 8, except to the extent that the
indemnifying party is materially prejudiced by such failure to give notice. In
case any such action is brought against an indemnified party, the indemnifying
party shall be entitled to participate therein and to assume the defense
thereof, jointly with any other indemnifying party similarly notified, to the
extent that it may wish, with counsel reasonably satisfactory to such
indemnified party, and after notice from the indemnifying party to such
indemnified party of its election so to assume the defense thereof, the
indemnifying party will not be liable to such indemnified party for any legal or
other expenses subsequently incurred by the latter in connection with the
defense thereof except for the reasonable fees and expenses of any counsel
retained by such indemnified party to monitor such action or proceeding.
Notwithstanding the foregoing, if such indemnified party reasonably determines,
based upon advice of independent counsel, that a conflict of interest may exist
between the indemnified party and the indemnifying party with respect to such
action and that it is advisable for such indemnified party to be represented by
separate counsel, such indemnified party may retain other counsel, reasonably
satisfactory to the indemnifying party, to represent such indemnified party, and
the indemnifying party shall pay all reasonable fees and expenses of such
counsel. No indemnifying party, in the defense of any such claim or litigation,
shall, except with the consent of such indemnified party, which consent shall
not be unreasonably withheld, consent to entry of any judgment or enter into any
settlement unless such judgment, compromise or settlement (A) includes as an
unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect of such claim or
litigation, (B) does not include a statement as to or an admission of fault,
culpability or a failure to act, by or on behalf of any indemnified party, and
(C) does not require any action other than the payment of money by the
indemnifying party.
     8.4. Other Indemnification. Indemnification similar to that specified in
the preceding paragraphs of this Section 8 (with appropriate modifications)
shall be given by the Company and each seller of Registrable Securities with
respect to any required registration (other than under the Securities Act) or
other qualification of such Registrable Securities under any federal or state
law or regulation of any governmental authority.
     8.5. Indemnification Payments. Any indemnification required to be made by
an indemnifying party pursuant to this Section 8 shall be made by periodic
payments to the indemnified party during the course of the action or proceeding,
as and when bills are received by such indemnifying party with respect to an
indemnifiable loss, penalty, fine, lien, judgment, claim, damage, liability or
expense incurred by such indemnified party.
     8.6. Other Remedies. If for any reason any indemnification specified in the
preceding paragraphs of this Section 8 is unavailable, or is insufficient to
hold harmless an indemnified party, other than by reason of the exceptions
provided therein, then the indemnifying party shall contribute to the amount
paid or payable by the indemnified party as a result of such losses, penalties,
fines, liens, judgments, claims, damages, liabilities, actions, proceedings or
expenses in such proportion as is appropriate to reflect the relative benefits
to and faults of the

18



--------------------------------------------------------------------------------



 



indemnifying party on the one hand and the indemnified party on the other and
the statements or omissions or alleged statements or omissions which resulted in
such loss, penalty, fine, lien, judgment, claim, damage, liability, action,
proceeding or expense, as well as any other relevant equitable considerations.
The relative fault of the indemnifying party and of the indemnified party shall
be determined by reference to, among other things, whether the untrue statement
of a material fact or the omission to state a material fact relates to
information supplied by the indemnifying party or by the indemnified party and
the parties’ relative intent, knowledge, access to information and opportunity
to correct or prevent such statements or omissions. The parties hereto agree
that it would not be just and equitable if contributions pursuant to this
Section 8.6 were to be determined by pro rata allocation or by any other method
of allocation which does not take into account the equitable considerations
referred to in the preceding sentence of this Section 8.6. No person guilty of
fraudulent misrepresentation (within the meaning of Section 11 (f) of the
Securities Act) shall be entitled to contribution from any person who was not
guilty of such fraudulent misrepresentation. Notwithstanding the other
provisions of this Section 8, in respect of any claim for indemnification
pursuant to this Section 8, no indemnifying party (other than the Company) shall
be required to contribute pursuant to this Section 8.6 any amount in excess of
(a) the net proceeds (i.e., net of expenses, underwriting discounts and
commissions) received and retained by such indemnifying party from the sale of
its Registrable Securities covered by the applicable registration statement,
preliminary prospectus, final prospectus, or supplement or amendment thereto,
filed pursuant hereto minus (b) any amounts previously paid by such indemnifying
party pursuant to this Section 8 in respect of such claim, it being understood
that insofar as such net proceeds have been distributed by any indemnifying
party to its partners, stockholders or members, the amount of such indemnifying
party’s contribution hereunder shall be limited to the net proceeds which it
actually recovers from its partners, stockholders or members based upon their
relative fault and that to the extent that such indemnifying party has not
distributed such net proceeds, the amount such indemnifying party’s contribution
hereunder shall be limited by the percentage of such net proceeds which
corresponds to the percentage equity interests in such indemnifying party held
by those of its partners, stockholders or members who have been determined to be
at fault. No party shall be liable for contribution under this Section 8.6
except to the extent and under such circumstances as such party would have been
liable for indemnification under this Section 8 if such indemnification were
enforceable under applicable law.
     Section 9. Representations and Warranties. Each Stockholder represents and
warrants to the Company and each other Stockholder that:
     (a) such Stockholder has the power, authority and capacity (or, in the case
of any Stockholder that is a corporation, limited liability company or limited
partnership, all corporate, limited liability company or limited partnership
power and authority, as the case may be) to execute, deliver and perform this
Agreement;
     (b) in the case of a Stockholder that is a corporation, limited liability
company or limited partnership, the execution, delivery and performance of this
Agreement by such Stockholder has been duly and validly authorized and

19



--------------------------------------------------------------------------------



 



approved by all necessary corporate, limited liability company or limited
partnership action, as the case may be;
     (c) this Agreement has been duly and validly executed and delivered by such
Stockholder and constitutes a valid and legally binding obligation of such
Stockholder, enforceable in accordance with its terms, subject to bankruptcy,
insolvency, reorganization, moratorium or other similar laws affecting or
relating to creditors’ rights generally and general principles of equity; and
     (d) the execution, delivery and performance of this Agreement by such
Stockholder does not and will not violate the terms of or result in the
acceleration of any obligation under (i) any material contract, commitment or
other material instrument to which such Stockholder is a party or by which such
Stockholder is bound or (ii) in the case of a Stockholder that is a corporation,
limited liability company or limited partnership, the certificate of
incorporation, certificate of formation, certificate of limited partnership,
by-laws, limited liability company agreement or limited partnership agreement,
as the case may be.
     Section 10. Definitions. For purposes of this Agreement, the following
terms shall have the following respective meanings:
          “Affiliate”: a Person that directly, or indirectly through one or more
intermediaries, controls, or is controlled by, or is under common control with,
the Person specified.
          “Board”: the board of directors of the Company.
          “Commission”: the Securities and Exchange Commission.
          “Common Stock”: the common stock of the Company, par value $.01 per
share, now or hereafter authorized to be issued, and any and all securities of
any kind whatsoever of the Company or any successor thereof (such securities,
“Convertible Securities”) which may be issued on or after the date hereof in
respect of, in exchange for, or upon conversion of shares of Common Stock
pursuant to a merger, consolidation, stock split, reverse split, stock dividend,
recapitalization of the Company or otherwise.
          “Exchange Act”: the Securities Exchange Act of 1934, as amended, or
any successor federal statute, and the rules and regulations thereunder which
shall be in effect at the time.
          “IPO”: the initial public offering of Common Stock.
          “Majority Holders”: the holders of at least 51% of the Registrable
Securities that are participating in the registration at issue.
          “Majority Voting Holders”: the holders of at least 51% of the
Registrable Securities.

20



--------------------------------------------------------------------------------



 



          “Management Registration Rights Agreement”: the management
registration rights agreement, dated the date hereof, by and among the Company,
John J. Lipinsky and any other parties added thereto in accordance with
Section 7 hereof, as amended from time to time.
          “Management Stockholders”: employees of the Company or its
subsidiaries who hold Common Stock and who have entered into the Management
Registration Rights Agreement with the Company.
          “NASD”: National Association of Securities Dealers, Inc.
          “NASDAQ”: the Nasdaq National Market.
          “Person”: an individual, corporation, partnership, limited liability
company, joint venture, business association, trust or any other entity or
organization, including a government or political subdivision or an agency or
instrumentality thereof.
          “Registrable Securities”: the shares of Common Stock Beneficially
Owned by the Stockholders, the Management Stockholders or their respective
Permitted Transferees (as such term is defined in Section 11.2), as applicable,
except for any shares of Common Stock Beneficially Owned by a Management
Stockholder that (i) were issued to such Management Stockholder pursuant to an
effective registration statement under the Securities Act on Form S-8 or
(ii) may be sold by such Management Stockholder pursuant to Rule 144 under the
Securities Act, which shares of Common Stock Beneficially Owned by a Management
Stockholder shall not be Registrable Securities. For purposes of this Agreement,
a Person will be deemed to “Beneficially Own” or “hold” Registrable Securities
whenever such Person has the right to acquire, directly or indirectly, such
Registrable Securities (upon conversion, exercise or exchange of any Convertible
Securities but disregarding any restrictions or limitations upon the exercise of
such right), whether or not such acquisition has actually been effected, and
such Person shall not be required to convert, exercise or exchange such
Convertible Security (or otherwise acquire such Registrable Security) to
participate in any registered offering hereunder prior to the closing of such
offering. As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities when (i) a registration statement with
respect to the sale of such securities shall have become effective under the
Securities Act and such securities shall have been disposed of in accordance
with such registration statement, (ii) a registration statement on Form S-8 with
respect to the sale of such securities shall have become effective under the
Securities Act, (iii) such securities shall have been sold to the public
pursuant to Rule 144 under the Securities Act, or (iv) such securities shall
have ceased to be outstanding. Any and all shares of Common Stock which may be
issued in respect of, in exchange for, upon conversion of, or in substitution
for any Registrable Securities, whether by reason of any stock split, stock
dividend, reverse stock split, recapitalization, combination, merger,
consolidation or otherwise, shall also be “Registrable Securities” hereunder.
          “Registration Expenses”: all fees and expenses incurred in connection
with the Company’s performance of or compliance with any registration pursuant
to this Agreement, including, without limitation, (i) registration, filing and
applicable Commission and NASD fees, (ii) fees and expenses of complying with
securities or blue sky laws, (iii) fees and expenses

21



--------------------------------------------------------------------------------



 



associated with listing securities on an exchange or NASDAQ, (iv) word
processing, duplicating and printing expenses, (v) messenger and delivery
expenses, (vi) transfer agents’, trustees’, depositories’, registrars’ and
fiscal agents’ fees, (vii) fees and disbursements of counsel for the Company and
of its independent public accountants, including the expenses of any special
audits or “cold comfort” letters required by, or incident to, such registration,
(viii) reasonable fees and disbursements of any one counsel retained by the
Initiating Stockholder and any one counsel retained by the Participating
Stockholder, and (ix) any fees and disbursements of underwriters customarily
paid by issuers or sellers of securities, but excluding underwriting discounts
and commissions and transfer taxes, if any.
          “Securities Act”: the Securities Act of 1933, as amended, or any
successor federal statute, and the rules and regulations thereunder which shall
be in effect at the time.
     Section 11. Miscellaneous.
     11.1. Rule 144, etc. If the Company shall have filed a registration
statement pursuant to the requirements of Section 12 of the Exchange Act or a
registration statement pursuant to the requirements of the Securities Act
relating to any class of equity securities, the Company shall file the reports
required to be filed by it under the Securities Act and the Exchange Act and the
rules and regulations adopted by the Commission thereunder, and shall take such
further action as any holder of Registrable Securities may reasonably request,
all to the extent required from time to time to enable such holder to sell
Registrable Securities without registration under the Securities Act within the
limitation of the exemptions provided by (a) Rule 144 under the Securities Act,
as such rule may be amended from time to time, or (b) any successor rule or
regulation hereafter adopted by the Commission. Upon the request of any holder
of Registrable Securities, the Company shall deliver to such holder a written
statement as to whether it has complied with such requirements, a copy of the
most recent annual or quarterly report of the Company, and such other reports
and documents as such holder may reasonably request in order to avail itself of
any rule or regulation of the Commission allowing it to sell any Registrable
Securities without registration.
     11.2. Successors, Assigns and Transferees. This Agreement shall be binding
upon and inure to the benefit of and be enforceable by the parties hereto and
their respective permitted successors, personal representatives and assigns
under this Section 11.2. The Company may not assign any of its rights or
delegate any of its duties under this Agreement without the prior written
consent of the Majority Voting Holders. The provisions of this Agreement which
are for the benefit of a holder of Registrable Securities shall be for the
benefit of and enforceable by any transferee of such Registrable Securities. Any
holder of Registrable Securities may, at its election and at any time or from
time to time, assign its rights under this Agreement, in whole or in part, to
any Person to whom such holder sells, assigns or otherwise transfers its shares
of Registrable Securities; provided that (i) such transferee acquires such
Registrable Securities in accordance with any then applicable transfer
restrictions in respect of such Registrable Securities, (ii) no such assignment
shall be binding upon or obligate the Company to any such transferee unless and
until such transferee executes a joinder agreement agreeing to be bound by all
of the transferor’s obligations hereunder, including, without limitation,
Section 5 hereof, copies of which shall have been delivered to the Company (each
such transferee, a “Permitted

22



--------------------------------------------------------------------------------



 



Transferee”) and (iii) the rights of CA and CA II to make a Demand Registration
pursuant to Section 1.1 may only be assigned as a whole and not in part (and
otherwise in accordance with the other provisions of this proviso).
     11.3. Stock Splits, etc. Each holder of Registrable Securities agrees that
it will vote to effect a stock split, reverse stock split, recapitalization or
combination with respect to any Registrable Securities in connection with any
registration of any Registrable Securities hereunder, or otherwise, if (i) the
managing underwriter shall advise the Company in writing (or, in connection with
an offering that is not underwritten, if an investment banker shall advise the
Company in writing) that in its opinion such a stock split, reverse stock split,
recapitalization or combination would facilitate or increase the likelihood of
success of the offering, and (ii) such stock split, reverse stock split,
recapitalization or combination does not impact the respective ownership
percentages of each such holder of Registrable Securities in the Company. The
Company shall cooperate in all respects in effecting any such stock split,
reverse stock split, recapitalization or combination.
     11.4. Amendment and Modification. This Agreement may be amended, waived,
modified or supplemented by the Company only with the prior written consent of
each of CA and CA II and a majority (by number of shares) of any other holders
of Registrable Securities whose interests would be adversely affected by such
amendment, waiver modification or supplement; provided that the interests of any
existing holders of Registrable Securities shall not be adversely affected by an
amendment, waiver, modification or settlement of this Agreement that provides
for or has the effect of providing for an additional grant of incidental
registration rights with a lower or the same priority as the rights held by such
existing holders of Registrable Securities, as long as any such grant of
incidental registration rights with the same priority are pari passu with those
held by such existing holders of Registrable Securities. Each holder of
Registrable Securities shall be bound by any such amendment, waiver,
modification or supplement authorized in accordance with this Section 11.4,
whether or not such Registrable Securities shall have been marked to indicate
such amendment, waiver, modification or supplement. The waiver by any party
hereto of a breach of any provision of this Agreement shall not operate or be
construed as a further or continuing waiver of such breach or as a waiver of any
other or subsequent breach, except as otherwise explicitly provided for in such
waiver. Except as otherwise expressly provided herein, no failure on the part of
any party to exercise, and no delay in exercising, any right, power or remedy
hereunder, or otherwise available in respect hereof at law or in equity, shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. The execution of a
counterpart signature page to this Agreement by a Permitted Transferee pursuant
to Section 11.2 shall not require consent of any party hereto and shall not be
deemed an amendment to this Agreement.
     11.5. Governing Law; Venue and Service of Process. This Agreement and the
rights and obligations of the parties hereunder and the Persons subject hereto
shall be governed by, and construed and interpreted in accordance with, the law
of the State of Delaware, without giving effect to the choice of law principles
thereof. By execution and delivery of this Agreement, each of the parties hereto
hereby irrevocably and unconditionally (i) consents to submit to the exclusive
jurisdiction of the courts of the State of New York in New York County and the
United

23



--------------------------------------------------------------------------------



 



States District Court for the Southern District of New York (collectively, the
“Selected Courts”) for any action or proceeding arising out of or relating to
this Agreement and the transactions contemplated hereby, and agrees not to
commence any action or proceeding relating thereto except in the Selected
Courts, provided, that, a party may commence any action or proceeding in a court
other than a Selected Court solely for the purpose of enforcing an order or
judgment issued by one of the Selected Courts; (ii) consents to service of any
process, summons, notice or document in any action or proceeding by registered
first-class mail, postage prepaid, return receipt requested or by nationally
recognized courier guaranteeing overnight delivery in accordance with
Section 11.8 hereof and agrees that such service of process shall be effective
service of process for any action or proceeding brought against it in any such
court, provided, that, nothing herein shall affect the right of any party hereto
to serve process in any other manner permitted by law; (iii) waives any
objection to the laying of venue of any action or proceeding arising out of this
Agreement or the transactions contemplated hereby in the Selected Courts; and
(iv) waives and agrees not to plead or claim in any court that any such action
or proceeding brought in any such Selected Court has been brought in an
inconvenient forum.
     11.6. Invalidity of Provision. The invalidity or unenforceability of any
provision of this Agreement in any jurisdiction shall not affect the validity or
enforceability of the remainder of this Agreement in that jurisdiction or the
validity or enforceability of this Agreement, including that provision, in any
other jurisdiction.
     11.7. Notices. All notices, requests, demands, letters, waivers and other
communications required or permitted to be given under this Agreement shall be
in writing and shall be deemed to have been duly given if (a) delivered
personally, (b) mailed, certified or registered mail with postage prepaid,
(c) sent by next-day or overnight mail or delivery or (d) sent by fax, as
follows:

             
 
  (i)   If to the Company, to it at:    
 
           
 
      10 E. Cambridge Circle, Ste. 250    
 
      Kansas City, Kansas 66103    
 
      Attention: Edmund S. Gross    
 
      Facsimile No.: 913-981-0000    

with copies (which shall not constitute notice) to the Stockholders and their
respective counsel at their respective addresses set forth in clauses (iv) and
(v) below.

             
 
  (ii)   If to CA, to it at:    
 
           
 
      c/o GS Capital Partners V Fund, L.P.    
 
      c/o Goldman, Sachs & Co.    
 
      85 Broad Street    
 
      New York, New York 10004    

24



--------------------------------------------------------------------------------



 



             
 
      Attention: Kenneth Pontarelli    
 
      Facsimile No.: 212-357-5505    

          with a copy (which shall not constitute notice) to:

             
 
      Fried, Frank, Harris, Shriver & Jacobson LLP    
 
      One New York Plaza    
 
      New York, New York 10004    
 
      Attention: Robert C. Schwenkel    
 
                       Steven Steinman    
 
      Facsimile No.: (212) 859-4000    
 
           
 
  (iii)   If to CA II, to it at:    
 
           
 
      c/o Kelso & Company, L.P.    
 
      320 Park Avenue, 24th Floor    
 
      New York, New York 10022    
 
      Attention: General Counsel    
 
      Facsimile No.: 212-223-2379    

          with a copy (which shall not constitute notice) to:

             
 
      Debevoise & Plimpton LLP    
 
      919 Third Avenue    
 
      New York, New York 10022    
 
      Attention: Kevin M. Schmidt    
 
      Facsimile No.: (212) 909-6836    

or to such other Person or address as any party shall specify by notice in
writing to the Company. All such notices, requests, demands, letters, waivers
and other communications shall be deemed to have been received (w) if by
personal delivery, at the time delivered by hand (x) if by certified or
registered mail, on the fifth business day after the mailing thereof, (y) if by
next-day or overnight mail or delivery, on the day delivered, or (z) if by fax,
on the day delivered; provided that such delivery is confirmed.
     11.8. Headings; Execution in Counterparts. The headings and captions
contained herein are for convenience and shall not control or affect the meaning
or construction of any provision hereof. This Agreement may be executed in any
number of counterparts, each of which shall be deemed to be an original and
which together shall constitute one and the same instrument.
     11.9. Injunctive Relief. Each of the parties recognizes and agrees that
money damages may be insufficient and, therefore, in the event of a breach of
any provision of this Agreement, the aggrieved party may elect to institute and
prosecute proceedings in any court of competent jurisdiction to enforce specific
performance or to enjoin the continuing breach of this Agreement. Such remedies
shall, however, be cumulative and not exclusive, and shall be in addition to any
other remedy which such party may have.

25



--------------------------------------------------------------------------------



 



     11.10. Term. This Agreement shall be effective as of the date hereof and
shall continue in effect thereafter until the earlier of (a) its termination by
the written consent of the parties hereto or their respective successors in
interest and (b) the date on which no Registrable Securities remain outstanding.
     11.11. Further Assurances. Subject to the specific terms of this Agreement,
each of the Company and the Stockholders shall make, execute, acknowledge and
deliver such other instruments and documents, and take all such other actions,
as may be reasonably required in order to effectuate the purposes of this
Agreement and to consummate the transactions contemplated hereby.
     11.12. Entire Agreement. This Agreement and any agreements entered into in
connection with this Agreement constitute the entire agreement and the
understanding of the parties hereto with respect to the matters referred to
herein. This Agreement and the agreements referred to in the preceding sentence
supersede all prior agreements and understandings between the parties with
respect to such matters.
     11.13. No Third Party Beneficiaries. This Agreement is not intended to, and
does not, confer upon any Person, except for the parties hereto, any rights or
remedies hereunder.
[Signature page follows]

26



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF this Agreement has been signed by each of the
parties hereto, and shall be effective as of the date first above written.

            CVR ENERGY, INC.
      By:   /s/ John J. Lipinski       Name:   John J. Lipinski        Title:  
Chief Executive Officer        COFFEYVILLE ACQUISITION LLC
      By:   /s/ James T. Rens       Name:   James T. Rens        Title:   Chief
Financial Officer        COFFEYVILLE ACQUISITION II LLC
      By:   /s/ Stanley A. Riemann       Name:   Stanley A. Riemann       
Title:   Chief Operating Officer     

[Signature page to Registration Rights Agreement]

 